UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1545


CHANG RONG JIANG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 28, 2009               Decided:   March 9, 2009


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas V. Massucci, New York, New York, for Petitioner. Gregory
G. Katsas, Assistant Attorney General, Daniel E. Goldman, Senior
Litigation Counsel, Rebecca Hoffberg, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Chang Rong Jiang, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration     judge’s      denial     of   his        requests     for    asylum,

withholding     of   removal,    and   protection        under     the   Convention

Against Torture (the “CAT”).

             Jiang   first    challenges      the       determination      that   he

failed to establish his eligibility for asylum.                     Jiang asserts

error   in   finding   him    not     credible,     in    failing    to    consider

critical     corroborating    evidence,      and    in    otherwise      concluding

that his request for asylum was not supported by substantial

evidence.       To   obtain     reversal     of     a    determination      denying

eligibility for relief, an alien “must show that the evidence he

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”                    INS v. Elias-

Zacarias, 502 U.S. 478, 483-84 (1992).                   We have reviewed the

evidence of record and conclude that Jiang fails to show that

the evidence compels a contrary result.                  Accordingly, we cannot

grant the relief that he seeks.

             Additionally, we uphold the denial of Jiang’s request

for withholding of removal.            “Because the burden of proof for

withholding of removal is higher than for asylum — even though

the facts that must be proved are the same — an applicant who is

                                        2
ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                            Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                    Because Jiang failed to show

that   he   is    eligible    for    asylum,          he    cannot          meet    the    higher

standard for withholding of removal.

             Finally,   Jiang       seeks       review          of    the    denial        of   his

request     for   protection    under       the       CAT,       again      challenging         the

immigration       judge’s      reliance          on        an        adverse        credibility

determination.        Where    —     as     here       —     an      adverse        credibility

determination defeats both an asylum claim and a CAT claim, we

have required an applicant to present other evidence to support

the CAT claim before granting a petition for review.                                 See Lin v.

Mukasey, 517 F.3d 685, 696 n.15 (4th Cir. 2008); Lin-Jian v.

Gonzales, 489 F.3d 182, 193 (4th Cir. 2007); Camara v. Ashcroft,

378 F.3d 361, 372 (4th Cir. 2004).                    Because Jiang did not submit

sufficient evidence to support his CAT claim, he is not entitled

to relief thereon.

             Accordingly,      we   deny        the    petition          for       review.       We

dispense     with    oral     argument       because            the     facts        and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             PETITION DENIED



                                            3